DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 14 October 2021 (hereafter the “10/14 Reply”) has been entered.  Claims 178-201 remain pending, with Claims 197-201 withdrawn from consideration as directed to a non-elected invention (see below). 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant's election with traverse of Group I (Claims 178-192) in the reply filed on 14 October 2021 is acknowledged.  The traversal is on the ground(s) that unity of invention is present between Group I and Group II (Claims 193-196).  
Specifically, Applicant argues that “Samuels et al. does not disclose ‘at least one bead with a plurality of nucleic acid recording tags, wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a functional moiety configured to immobilize the polypeptides’, since Samuels et al. does not disclose a plurality of nucleic acid recording tags immobilized on the bead and containing a functional moiety for polypeptide immobilization” (underlining in the original; see pg 11 of the 10/14 Reply).  
While the argument is persuasive with respect to the teachings of Samuels et al., it is not persuasive as presenting a special technical feature that relates Groups I and II to provide unity of invention.  The asserted common feature lacks novelty over the combination of Samuels and Hindson et al. (cited below), who teach beads comprising attached oligonucleotide sequences (which are nucleic acids that can serve an intended use as “recording tags”) and attached antibodies (which are functional moieties that can serve an intended use “for polypeptide immobilization”) as described below.  

In light of the foregoing, the previous Requirement for Unity of Invention between Groups I-III is withdrawn and replaced with the Requirement below.  

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 178-192, drawn to a method for analyzing polypeptides of a single cell, the method comprising partitioning single cells into compartments with at least one bead with a plurality of recording tags (and each tag comprising a barcode specific for the compartment and a functional moiety for immobilizing polypeptides); lysing the cells and immobilizing polypeptides on beads; releasing beads from compartments; and analyzing the immobilized polypeptides. 
Group II, claims 193-196, drawn to a method for analyzing polypeptides of a single cell, the method comprising partitioning single cells into compartments with at least one bead with a plurality of recording tags (and each tag comprising a functional moiety for immobilizing polypeptides); lysing the cells and immobilizing polypeptides on beads; releasing beads from compartments; combinatorially indexing the immobilized polypeptides with barcodes via split-and-pool synthesis; and analyzing the immobilized polypeptides.
Group III, claims 197-201, drawn to a method for analyzing polypeptides of a single cell, the method comprising partitioning single cells into compartments with polymer-forming subunits; lysing the cells and polymerizing the subunits to form single cell gel beads and immobilizing polypeptides therein; releasing gel beads from compartments; combinatorially indexing the immobilized polypeptides with barcodes via split-and-pool synthesis; and analyzing the immobilized polypeptides.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of the two groups share the common technical feature of a method according to Claim 178 except for the requirement for “nucleic acid recording tags compris[ing] a barcode specific for each compartment”, this method does not represent a contribution over the prior art because that feature lacks an inventive step over Samuels et al. (US 2012/0220494 A1; published 8/30/2012 and previously cited) and Hindson et al. (US 2014/0378322 A1; published 12/25/2014).  
Samuels et al. teach, and illustrate with Figure 36, a method of combining a universal barcode library in droplets (part C in Fig 36) with single cell lysate droplets as compartments (part D in Fig 36) to form barcoded sandwich complexes in droplets (see part E in Fig 36) where they further teach that “droplets containing target material may be merged with droplets containing beads that are designed to capture the target” (see pg 3, ¶0025; pg 20, ¶0275; and pg 25, ¶¶0322-0324) where target materials include “proteins” (see pg 8, ¶0138), which further inform part F in Fig 36 and part E in Fig 70.1  They further teach releasing the beads from droplets (part E in Fig. 36) and analyzing the protein analytes via the barcodes (see parts G and H in Fig. 36).  
While Samuels et al. do not teach beads that capture the target and comprise a nucleic acid recording tag and do not teach combining their droplet library with single cell droplets (before cell lysis), Hindson et al. teach the use of beads as “a carrier for reagents” and to which “reagents are releasably attached” and “examples of such reagents include [ ] antibodies” and “the beads may provide a surface upon which to [ ] attach oligonucleotide sequences”, such as “barcode sequences”, (see ¶0102); and Hindson et al. further teach that “a single cell [ ] may be loaded onto, into, or within a bead [ ] within a fluidic drop” (see ¶0434).   
The technical feature of a method, according to Claim 178 except for the requirement for “nucleic acid recording tags compris[ing] a barcode specific for each compartment”, lacks an inventive step because it would have been obvious that the sandwich complexes and their capture on beads of Samuels et al. could be advantageously simplified by substitution with the antibody and oligonucleotide bound beads of Hindson et al. and by combining those beads with single cells as taught by Hindson et al. with a reasonable expectation of success in providing savings in labor, time, and to the methods of Samuels et al. 
In light of the above, the technical feature does not possess an inventive step in light of Samuels et al. and Hindson et al., and so it fails to constitute a contribution over the prior art and fails to be a special technical feature as required for a single general inventive concept that relates Groups I and II.  Therefore, Groups I and II lack unity of invention.

And each of Groups I and II lack unity of invention with Group III because even though the inventions of each pair (of two groups) shares the common technical feature of partitioning single cells into compartments, as presented in Claims 178, 193 and 197, this does not represent a contribution over the prior art because that feature lacks an inventive step over Samuels et al. and Hindson et al. as explained above.  Therefore, that technical feature is not a special technical feature that provides unity of invention to each of Groups I and II with Group III.

In light of the foregoing, Group I has the special technical feature of a method with nucleic acid recording tags compris[ing] a barcode specific for each compartment”, which is not present in Group II or III.  
Group ll has the special technical feature of a method comprising combinatorially indexing polypeptides immobilized on beads via a functional moiety, which is not present in Group I or III.
Group lll has the special technical feature of analyzing a peptide comprising combinatorially indexing polypeptides immobilized within gel beads during polymerization thereof, which is not present in Groups I or II.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635                                                                                                                                                                                                        








    
        
            
        
            
    

    
        1  Samuels et al. further teach bead based libraries (see e.g. pg 10, ¶¶0161-0163).